Citation Nr: 1703178	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar degenerative joint disease with degenerative disc disease and sacroiliac degenerative joint disease.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left leg.  

5.  Entitlement to an initial rating in excess of 10 percent for a mood disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Veteran testified via video before a Decision Review Officer.  In October 2016, the Veteran testified via video before a Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased ratings

The Veteran seeks increased ratings for orthopedic disabilities of the low back and knees, a neurological disability of the left leg, and a psychiatric disability.  Because he has reported pertinent medical treatment records not yet obtained by VA, remand of this claim is required.  Additionally, remand is required to afford the Veteran contemporaneous examinations which reflect the full impairment resulting from his service-connected disabilities.  

First, the Veteran identified at his October 2016 hearing several recent sources of both VA and private treatment, the records of which have not been obtained.  Specific sources identified include Dr. Tokodi, a private physician in Marion, Ohio, who performed bilateral knee replacements on the Veteran; Dr. Ernest Miller, a private physician in Vienna, West Virginia, who has treated the Veteran for various disabilities; physicians at Parkersburg Neurosurgery, and finally; Dr. Michaels at the Parkersburg VA Outpatient Clinic.  VA has a duty to assist a claimant in obtaining VA and private treatment records which may be pertinent to a pending claim.  See 38 U.S.C.A. §§ 5103, 5103A.  As these are in part private medical treatment records, the Veteran may either authorize VA to obtain such evidence on his behalf, or obtain and submit these records to VA himself.  

Next, the Board notes that the Veteran has not undergone VA examination of his service-connected disabilities for several years.  His most recent VA psychiatric examination dates to March 2011, over five years ago.  His most recent VA orthopedic examination addressing the service-connected disabilities currently before the Board was in March 2010, more than six years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Finally, remand is needed for new VA examinations compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Accordingly, new examinations are necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records not already received for the Veteran from the VA Outpatient Clinic in Parkersburg, West Virginia, or any other VA facilities at which he has received treatment.  If no such records are available, that fact must be noted within the record.  

2.  Contact the Veteran and request full names and other contact information for any private care providers who treated the Veteran for the service-connected disabilities on appeal.  The request should include, but not be limited to, contact information for Drs. Tokodi and Miller, and Parkersburg Neurosurgery.  These records should then be obtained from any identified source.  All attempts to obtain such evidence should be documented for the record.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected mood disorder.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's mood disorder in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's mood disorder on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

4.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected joints currently on appeal, the lumbosacral spine and bilateral knees.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's affected joints. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

